J. S55021/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                   v.                     :
                                          :
RICHARD BRYANT,                           :
                                          :
                         Appellant        :     No.2226 EDA 2015

          Appeal from the Judgment of Sentence entered June 30, 2015
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0009955-2012


BEFORE: LAZARUS, DUBOW, AND JENKINS, JJ.

MEMORANDUM BY DUBOW, J.:                       FILED NOVEMBER 07, 2016

      Appellant appeals from the Judgment of Sentence entered on June 30,

2015, in the Court of Common Pleas of Philadelphia County after he was

convicted by a jury of Rape of a Child and related offenses in connection

with the sexual abuse of his girlfriend’s niece. After careful review, we

affirm.

      The relevant facts, as gleaned from the certified record, are as follows.

When AB (d/o/b 11/97), the complainant in this case, was between three

and five years old, she and her younger brother lived with their grandmother

while their mother was incarcerated.     The children also spent nights and

weekends at the home of AB’s paternal aunt and Appellant, the aunt’s then-

paramour, whom the children referred to as “Uncle Richard.” AB’s aunt lived

in two different houses during the relevant period. After AB’s mother was
J. S55021/16


released from prison in January 2002, the children began to live with her

again but they still frequently spent time with their aunt and Appellant.

       On one occasion when the victim was between the ages of six and

eight years old, Appellant digitally penetrated AB’s vagina after kissing her.

On a subsequent occasion within the same time frame, after bathing her,

kissing her and removing her underwear, Appellant partially inserted his

penis into AB’s vagina. AB was able to wriggle away, and Appellant left the

room. AB did not tell anyone what had happened after either incident.

       In February 2004, after giving AB a bath, AB’s mother noticed that AB

was    fidgety   and   scratching   between   her   legs   because   she    was

uncomfortable.     A subsequent physical examination at the Children’s

Hospital of Philadelphia (“CHOP”) revealed that AB had “irritation of the

genital structures” and a “notch” in her hymen, which indicated that her

vagina may have been penetrated at one time. See N.T., 1/29/15, at 40,

46-53.    AB’s mother repeatedly questioned AB and spoke with a social

worker and a police officer at the hospital. Because AB would not say that

anyone or anything had penetrated her, no official Department of Human

Services (“DHS”) or police investigation ensued. See N.T., 1/30/15, at 128-

133.

       In March 2012, when she was fourteen years old, AB suffered a mental

health crisis at school. It was then that she told her mother that Appellant

had sexually assaulted her when she was younger. Two weeks later, after



                                     -2-
J. S55021/16


AB had been released from a mental health facility, AB and her mother

reported the crimes to the Philadelphia Police Department’s Special Victim

Unit.    AB also met with a social worker from the DHS Children and Youth

Division of the City of Philadelphia and recounted the two incidents.1

        Appellant was arrested in April 2012 and charged with, inter alia, Rape

of a Child, Aggravated Indecent Assault, Endangering the Welfare of

Children, Corruption of Minors, and Indecent Assault of a person less than 13

years of Age.2

        A jury trial proceeded over four days in January and February 2015.

The Commonwealth presented testimony from AB, AB’s mother, medical

expert    Dr.   Philip   Scribano,   DHS   social   worker   Margaret   Henderson,

Philadelphia Police Officer Reginald Green, and SVU Detective Linda Blowes.

AB’s aunt and Appellant himself testified for the defense.              The court

admitted police reports, CHOP medical records from AB’s examination in

2004, DHS reports, and the transcript from Appellant’s preliminary hearing.




1
  DHS investigated and in July 2012 determined that, because there was no
current safety threat to AB, the case was “unfounded.” See N.T., 1/30/15,
at 34-37.
2
  18 Pa.C.S. § 3121(c); 18 Pa.C.S. § 3125(b); 18 Pa.C.S. § 4304; 18 Pa.
C.S.§ 6301; and 18 Pa.C.S. § 3126(a)(7), respectively.




                                       -3-
J. S55021/16


      The jury found Appellant guilty of the above charges. After receiving a

pre-sentence report and SOAB assessment,3 the court sentenced Appellant

to a term of seventeen to thirty-four years’ incarceration.            Pursuant to

SORNA,4 Appellant is required to register as a sex offender for life.

      After the denial of his Post-Sentence Motion, Appellant timely

appealed. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant raises the following issues:

      1. Was the evidence presented by the Commonwealth at trial
         sufficient as a matter of law to sustain the guilty verdict?

      2. Whether the trial court erred in preventing defense counsel
         from     cross-examining      Commonwealth        witness, the
         Complainant’s mother, with evidence tending to show motive
         to fabricate the allegations against [ ] Appellant?

Appellant’s Brief at 6.

      Appellant first challenges the sufficiency of the evidence. However, he

does not argue which element of which conviction the Commonwealth did

not   support   with   sufficient   evidence.   Rather,   he   avers    that   “the

Commonwealth offered no corroboration of any kind to render the flawed

word of the Complainant true,” and the “prosecution’s evidence was so rife

with irreconcilable contradictions and inconsistencies that the verdict could

only have been reached through surmise and conjecture.” Appellant’s Brief

3
  The Sexual Offenders Assessment Board found Appellant not to be a
sexually violent predator.
4
 Sexual Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10-
9799.41.



                                        -4-
J. S55021/16


at 11-13, 18, citing Commonwealth v. Kakaria, 625 A.2d 1167 (Pa. 1993)

and Commonwealth v. Farquharson, 354 A.2d 545 (Pa. 1976).

      Evidentiary sufficiency is a question of law; thus, our standard of

review is de novo and our scope of review is plenary. Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).           In determining whether the

evidence was sufficient to support a verdict, we view the evidence and all

reasonable inferences to be drawn therefrom in the light most favorable to

the Commonwealth as the verdict winner. Commonwealth v. Watley, 81

A.3d 108, 113 (Pa. Super. 2013) (en banc). Furthermore,

      Evidence will be deemed sufficient to support the verdict when it
      establishes each element of the crime charged[,] and the
      commission thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty, and may sustain its burden by means of
      wholly circumstantial evidence. Significantly, we may not
      substitute our judgment for that of the factfinder; if the record
      contains support for the convictions they may not be disturbed.

Commonwealth v. Brewer, 876 A.2d 1029, 1032 (Pa. Super. 2005)

(citations and internal quotations omitted).

      Appellant relies on the cases of Farquharson, supra, and Karkaria,

supra, in characterizing his challenge as one pertaining to the sufficiency of

the evidence. In Farquharson, the Pennsylvania Supreme Court held that

a jury's verdict of guilty cannot stand whenever the evidence introduced by

the Commonwealth is so lacking that the jury's verdict is the product of

“surmise and conjecture.”    354 A.2d at 550.    In Karkaria, our Supreme

Court held that whenever “evidence offered to support a verdict of guilt is so


                                     -5-
J. S55021/16


unreliable and/or contradictory as to make any verdict based thereon pure

conjecture, a jury cannot be permitted to return such a finding.” 625 A.2d

at 1170 (citation and quotation marks omitted).

      It is well-settled “that the uncorroborated testimony of a sexual

assault victim, if believed by the trier of fact, is sufficient to convict a

defendant[.]” Commonwealth v. Davis, 650 A.2d 452, 455 (Pa. Super.

1994). “If the factfinder reasonably could have determined from the

evidence adduced that all of the necessary elements of the crime were

established, then that evidence will be deemed sufficient to support the

verdict.” Commonwealth v. Hopkins, 747 A.2d 910, 914 (Pa. Super.

2000) (citation omitted).   See, e.g., Commonwealth v. Charlton, 902

A.2d 554 (Pa. Super. 2006) (affirming convictions for sexual offenses that

were based on the testimony of young child). Further, the law recognizes

that a child victim “may have only a vague sense of the days of the week,

the months of the year, and the year itself,” and “a certain degree of

imprecision    concerning    times   and    dates    must     be   tolerated.”

Commonwealth v. Groff, 548 A.2d 1237, 1242 (Pa. Super. 1988).

      Where evidence presented by the defense challenges the victim’s

testimony, it is for the finder of fact to resolve contradictory testimony and

questions of credibility. Hopkins, supra at 917. An appellate court cannot

substitute its judgment for that of the trier of fact. Charlton, supra at 561.




                                     -6-
J. S55021/16


      In support of his claim that the “verdict [was] founded upon inherently

unreliable, inconsistent and contradictory evidence,” Appellant’s Brief at 13,

Appellant emphasizes that AB did not report the abuse until she was

fourteen years old.    He also avers that AB’s testimony at trial “varied

fundamentally” from her original complaint;5 AB was unable to say with

certainty at which of two houses the abuse occurred; and the testimony

regarding where AB told her mother of the abuse was inconsistent.

Appellant also states that there was no physical evidence to support AB’s

accusations and notes that CHOP did not contact police after AB’s 2004

physical examination. Id. at 15-17.

      Our review of the trial testimony indicates that AB testified in detail

about the layout of the two houses in which she lived with her aunt. See

N.T., 1/29/15, at 98-99 and 105-106. She testified in explicit detail about

the sexual assaults perpetrated by Appellant, and where in her aunt’s houses

they occurred. See id. at 101-104, 107-108. She further testified that she

never told anyone about the assaults when they occurred because she was

“scared” and “afraid.” Id. at 105, 109.     AB stated that she was fourteen

when she first spoke about the abuse after she tried to hurt herself for the

5
  Appellant asserts that at trial, AB testified that there were two instances of
inappropriate touching, but that when speaking to SVU Detective Blowes,
“AB had alleged that she had seen Appellant’s penis on three occasions and
been improperly touched by him on three occasions.” Appellant’s Brief at
16, citing N.T., 1/29/15, at 186-190, 194. There is nothing in the pages
cited by Appellant to support his claim of AB’s testimony having a
“fundamental variance” from her original complaint.



                                      -7-
J. S55021/16


second time, and that even though she was “scared [to tell her mother,] it

was kind of a relief.“ Id. at 113, 117. AB further stated that, after she told

her mother, her aunt stopped speaking to her for a while because “she didn’t

believe it” and still “doesn’t believe it.” Id. at 119.

      AB also testified that she believed that she was six or seven years old

when the assaults happened.          Id. at 110.     When presented on direct

examination with her original statement given to detectives in which she

indicated that she thought she was about eight years old at the time of the

assaults, she stated that she was not “really sure how old [she] was[.]” Id.

at 123. She also testified that her memory of the incidents has gotten worse

as time has passed. Id. at 119.

      After reviewing the record evidence and Appellant’s arguments, we

disagree that Appellant’s claim falls under the purview of Karkaria as a

sufficiency challenge.   AB never wavered in her testimony with respect to

the fact that the assaults occurred, where they occurred, and how they

occurred. We are not persuaded that her inability to recall exactly how old

she was renders her testimony “inherently unreliable, inconsistent and

contradictory.” As noted above, child victims are provided a certain amount

of leeway in recalling their assaults. The jury here was fully apprised of all

of the circumstances attendant to and including the reporting of the

assaults, and AB’s admission that, due to the passage of time, her memory

was not entirely fresh as to how old she was when the assaults occurred.



                                       -8-
J. S55021/16


          Appellant is basically asking this Court to reassess the testimony

presented at trial and the weight given that evidence by the jury. As noted

above, resolving contradictory testimony and questions of credibility are

matters for the finder of fact, and we will not substitute our judgment for

that of the trier of fact.        Accordingly, Appellant’s “sufficiency” challenge

fails.6

          In his second issue, Appellant avers that the trial court erred in

forbidding counsel from questioning AB’s mother about certain information

pertaining to AB’s father’s incarceration. Specifically, Appellant avers:

          Pursuant to the trial court’s restriction, and to [A]ppellant’s peril,
          the jury was deprived of the opportunity to observe [AB’s
          mother] confronted with this information that would have clearly
          established a motive to fabricate charges against him. (NT
          2/2/15, p.22)

Appellant’s Brief at 23.

          In support, Appellant cites to the following exchange that occurred

while AB’s mother was testifying at trial:

          Defense Counsel: So [Appellant] and [AB’s father] were
          friendly; is that correct?

          AB’s Mother: Correct.

          Defense Counsel: And would you agree with me that there
          was a period when that friendship ended?

          Prosecutor: Objection.

6
  To the extent that Appellant disputes the weight given the evidence,
Appellant waived this challenge by failing to raise it in his Pa.R.A.P. 1925(b)
Statement. Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005).



                                          -9-
J. S55021/16



      The Court: Sustained.

      Defense Counsel: Well, ma’am, do you agree with me that
      right now as we sit here today, that [Appellant] is not on good or
      friendly terms with [AB’s father]?

      Prosecutor: Objection.

      The Court: Overruled. Do you know?

      AB’s Mother: He violated his daughter, so, no, there are no
      good terms between him and [Appellant].

      Defense Counsel:       Well, isn’t it true that the relationship
      between [Appellant] and [AB’s father] ended before 2012 when
      these accusations surfaced?

      AB’s Mother: I believe it ended in – I think it was 2012. I’m
      not sure the exact year.

      Defense Counsel: Well, would you agree with me that there
      was actually a problem between [Appellant] and [AB’s father]
      before these allegations surfaced?

      Prosecutor: Objection.

      The Court: Sustained.

N.T., 2/2/15, at 22-23. Defense counsel then changed topics before ending

her cross-examination of AB’s mother. See id. at 23-24.

      Pennsylvania Rule of Evidence 103(a), entitled “Preserving a Claim of

Error,” provides, in relevant part:

      (a) Preserving a Claim of Error. A party may claim error in a
      ruling to admit or exclude evidence only:
                                      ...

      (2) if the ruling excludes evidence, a party informs the court of
      its substance by an offer of proof, unless the substance was
      apparent from the context.


                                      - 10 -
J. S55021/16



Pa.R.E. 103(a).

This Court has explained that

      It is always the duty of the party making an offer when its
      admissibility is challenged, to state the purpose in such manner
      that the court may perceive its relevancy[.] In the trial of a case,
      where an objection to a question is sustained, it is essential to
      put in the record[ ] an offer of proof of the relevant facts that it
      is desired to prove by testimony then available. The reviewing
      court can then consider both the relevancy of the evidence and
      whether the refusal to receive it was harmful.

Crockfort v. Metro. Life Ins. Co., 3 A.2d 184, 186 (Pa. Super. 1938)

(internal quotations and citations omitted).         See also Mescanti v.

Mescanti, 956 A.2d 1017, 1024 (Pa. Super. 2008) (holding that “[a]lthough

the trial court sustained Wife's objection to [a] particular question [during

Husband's cross-examination], Husband did not inform the court that he

wished to challenge Wife's motive for filing the PFA petition. Because he did

not alert the trial court as to the reason for his inquiry, he cannot now claim

on appeal that the court's refusal to do so results in reversible error. See

Pa.R.A.P. 302(a) (providing issues cannot be raised for the first time on

appeal).”).

      Here, the record is devoid of any indication that Appellant made an

offer of proof with respect AB’s mother’s knowledge of any information

pertaining to AB’s father’s incarceration, or that his counsel otherwise




                                     - 11 -
J. S55021/16


attempted to explain to the court what she was attempting to elicit from

AB’s mother and why.7 Accordingly, this issue is waived.

     Judgment of sentence affirmed

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/7/2016




7
  In fact, the day after AB’s mother testified, and just prior to Appellant
testifying, Appellant’s counsel informed the court that she did not intend to
“go down that road other than to talk about the relationship [between
Appellant and AB’s father] in general terms and general dates.” N.T.,
2/3/15, at 54.



                                   - 12 -